UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K x Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 for the plan year ended December 31, 2012 Or o Transition Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 Commission File No. 1-9232 A. Full title of the plan and address of the plan, if different from that of the issuer named below: Volt Information Sciences, Inc. Savings Plan B. Name of issuer of the securities held pursuant to the plan and address of its principal executive office: Volt Information Sciences, Inc. 1065 Avenue of the Americas New York, NY10018 VOLT INFORMATION SCIENCES, INC. SAVINGS PLAN FORM 11-K TABLE OF CONTENTS Page(s) REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS 1-2 (a)FINANCIAL STATEMENTS Statements of Net Assets Available for Benefits - December 31, 2012 and December 31, 2011 3 Statements of Changes in Net Assets Available for Benefits - for the years ended December 31, 2012 and December 31, 2011 4 Notes to Financial Statements 5 -16 SUPPLEMENTAL SCHEDULE* Schedule H, Line 4(i) - Schedule of Assets (Held at End of Year), December 31, 2012 17 Signature 18 (b)EXHIBIT Consents of Independent Registered Public Accounting Firm 19-20 * Other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Plan Participants of the Volt Information Sciences, Inc. Savings Plan We have audited the accompanying statement of net assets available for benefits of the Volt Information Sciences, Inc. Savings Plan (the "Plan") as of December 31, 2012, and the related statement of changes in net assets available for benefits for the year then ended.The financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2012, and the changes in net assets available for benefits for the year then ended, in conformity with accounting principles generally accepted in the United States of America. Our audit was performed for the purpose of forming an opinion on the basic 2012 financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2012, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplemental information required by the U.S. Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /s/ EisnerAmper LLP New York, New York September 6, 2013 -1- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Trustees of the Volt Information Sciences, Inc. Savings Plan We have audited the accompanying statement of net assets available for benefits of the Volt Information Sciences, Inc. Savings Plan as of December 31, 2011, and the related statement of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan's internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2011, and the changes in its net assets available for benefits for the year then ended, in conformity with U.S. generally accepted accounting principles. Our audit was conducted for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental Schedule of Assets (Held at End of Year) as of December 31, 2011, is presented for purposes of additional analysis and is not a required part of the financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. Such information is the responsibility of the Plan's management. The information has been subjected to the auditing procedures applied in our audit of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Mitchell & Titus LLP New York, New York June 28, 2012 -2- VOLT INFORMATION SCIENCES, INC. SAVINGS PLAN Statements of Net Assets Available for Benefits December 31 ASSETS Cash $ $ Investments, at fair value Mutual funds Volt Information Sciences, Inc. Common Stock Fund Common/Collective trusts Self-directed brokerage accounts Total investments Contributions receivable Employer Participants Total contributions receivable Notes receivable from participants Interest and dividends receivable - Total assets Assets available for benefits reflecting investments at fair value Adjustment from fair value to contract value for interest in collective trusts relating to fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ See accompanying notes to financial statements. -3- VOLT INFORMATION SCIENCES, INC. SAVINGS PLAN Statements of Changes in Net Assets Available for Benefits Year Ended December 31 ADDITIONS TO NET ASSETS Investment income Interest and dividend income $ $ Net appreciation (depreciation) in fair value of investments ) Total investment gain (loss) ) Interest income on notes receivable from participants Contributions Participant Employer Total contributions Total additions DEDUCTIONS TO NET ASSETS Benefits paid to participants Administrative expenses Total deductions Net increase (decrease) ) Net assets available for benefits at beginning of year Net assets available for benefits at end of year $ $ See accompanying notes to financial statements. -4- VOLT INFORMATION SCIENCES, INC. SAVINGS PLAN Notes to Financial Statements December 31, 2012 and 2011 NOTE 1. PLAN DESCRIPTION The Volt Information Sciences, Inc. Savings Plan (the “Plan”), as amended and restated, was adopted by the Board of Directors of Volt Information Sciences, Inc. (“Volt” or the “Company”) on September 29, 1980. It is a defined contribution savings plan in which eligible employees of the Company and its affiliates, who are named as participating employers, can participate. The Plan consists of employee 401(k) contributions and employer contributions. In January 2000, the Volt Information Sciences, Inc. Employee Stock Ownership Plan (“ESOP”) was merged into the Plan. In connection therewith, all of the ESOP assets were transferred into the Plan. All ESOP benefit accruals were frozen and all ESOP accounts became fully vested effective January 1, 2000. Effective February 18, 2011, no new contributions to, or transfers into, the Volt Information Sciences, Inc. Common Stock Fund are permitted, however, sales from and transfers out are still permitted. All trades of Volt common stock through the Plan are subject to restrictions under applicable laws and corporate policies restricting trading. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). A brief description of certain provisions of the Plan agreement is as follows. A more detailed description of the Plan provisions is maintained in the plan document. Eligibility: Employees become eligible on their first day of employment, except as outlined in the plan document. Participant contributions: Since May 2007, new employees are automatically enrolled in the Plan with a 3% contribution, with a 30-day grace period to opt out. Participants have the option of contributing up to 60% of eligible compensation, up to the Internal Revenue Service (IRS) maximum or Plan limitations, which is not currently taxable to the employee, into any of the Plan’s available core fund options. Participants who have reached age 50 on or before December 31 of any year may elect to make a catch-up contribution up to the IRS maximum. Employer contributions: The Company provides a matching contribution equal to 50% of the first 2% of salary reduction contributions by eligible participants. Matching contributions vest at a rate of 20% per year over a five-year period. Company matching contributions are made semiannually. The forfeited portion of an account of an employee who leaves employment with Volt without being fully vested may be used to reduce future employer contributions. -5- VOLT INFORMATION SCIENCES, INC. SAVINGS PLAN Notes to Financial Statements December 31, 2012 and 2011 NOTE 1. PLAN DESCRIPTION (continued) At December 31, 2012 and 2011, the balance of unused forfeitures was $118,954 and $83,917, respectively. The Plan used $172,903 and $205,615 of forfeitures to fund employer contributions in 2012 and 2011, respectively. Rollover contributions: The Plan accepts rollover contributions by participants from other plans. Rollover contributions generally consist of lump-sum distributions received by an employee from a qualified retirement plan, an individual retirement account, or individual retirement annuity. Rollover contributions are included in participant contributions in the statements of changes in net assets available for benefits. Rollover contributions were $1,046,989 and $488,757 during the fiscal years ended December 31, 2012 and December 31, 2011, respectively. Participant Accounts: Each participant’s account is credited with the participant’s contributions and Company matching contributions as well as Plan earnings. Participant accounts are charged with an allocation of administrative expenses. Allocations are based on participant earnings, account balances or specific transactions as defined. Investments: Upon enrollment or re-enlistment and on a daily basis thereafter, each participant can direct that his or her contributions and the Company matching contribution be invested in one or more of the available core funds. In addition, participants have the option to participate in a self-directed account and may invest 100% of their account balance outside of the core funds. Payment of benefits: Participants may make a withdrawal from any of their vested accounts at any time on or after attaining age 59½. Participants may also make a withdrawal in case of a severe financial hardship, as defined under IRS regulations. Upon termination of employment, the participant may request a distribution of his or her vested account balance.Benefits payments to participants are recorded upon distribution. Notes receivable from participants: The Plan has a loan provision which permits participating employees to borrow from their 401(k) contribution account. The minimum loan amount is $1,000. The maximum loan is 50% of the participant’s vested account balance (exclusive of ESOP), up to $50,000. The loan, together with interest, is repaid through payroll deductions within 5 years (or 10 years when it is for the purchase of a principal residence). Interest is credited to the participant’s account. The interest rate is the prime rate at the time the loan is processed, plus 1%. -6- VOLT INFORMATION SCIENCES, INC. SAVINGS PLAN Notes to Financial Statements December 31, 2012 and 2011 NOTE 1. PLAN DESCRIPTION (continued) Plan termination:Although it has not expressed any intent to do so, the Company has the right to terminate the Plan subject to the provisions of ERISA. Upon such termination, participants become 100% vested and Plan assets are distributed to participants based on their individual account balances. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting The financial statements of the Plan are prepared on the accrual basis of accounting. Investment Valuation and Income Recognition Investments held by the Plan are stated at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. See Note 4 for a discussion and the disclosures related to fair value measurements. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on an accrual basis.Dividends are recorded on the ex-dividend date. Net appreciation (depreciation) includes the Plan’s gains and losses on investments bought and sold as well as held during the year. As of February 2012, the Plan invests in the Morley Stable Value Fund which is afully benefit-responsive investment. Prior to this date, the Plan invested in the Schwab Stable Value Fund which was a fully benefit-responsive investment. These funds are recorded at fair value (see Note 4); however, since these investments are fully benefit- responsive, an adjustment is reflected in the statements of net assets available for benefits to present these investments at contract value. Contract value is the relevant measurement attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The contract value represents contributions plus earnings, less participant withdrawals and administrative expenses. -7- VOLT INFORMATION SCIENCES, INC. SAVINGS PLAN Notes to Financial Statements December 31, 2012 and 2011 NOTE 2. SIGNIFICANT ACCOUNTING POLICIES (continued) Risks and Uncertainties The Plan invests in various investment securities.Investment securities are exposed to various risks, such as interest rate, market and credit risks. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statement of net assets available for benefits. Administrative Expenses The Plan’s administrative expenses are paid by either the Plan or the Company, asprovided by the Plan’s provisions. Administrative expenses include recordkeeping and trustee fees paid by the Plan through a fee sharing arrangement with the variousinvestment funds and trusts.Expenses relating to purchases, sales ortransfers of the Plan’s investments are generally charged to the particular investment fund to which the expenses relate. Individual fees and expenses such as loan fees and individual brokerage accounts are charged to the related individual account at the time of the transaction. All other administrative expenses of the Plan are paid by the Company. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires Plan management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. Notes Receivable from Participants Notes receivable from participants represent participant loans that are recorded at their unpaid principal balance plus any accrued but unpaid interest. Interest income on notes receivable from participants is recorded when it is earned. The loans are secured by the balance in participant’s account with interest rates ranging from 4.25% to 9.25%. Related fees are recorded as administrative expenses and are expensed when they are incurred. No allowance for credit losses has been recorded as of December 31, 2012 or 2011. If a participant ceases to make loan repayments and the plan administrator deems the participant loan to be a distribution, the participant loan balance is reduced and a benefit payment is recorded. -8- VOLT INFORMATION SCIENCES, INC. SAVINGS PLAN Notes to Financial Statements December 31, 2012 and 2011 NOTE 2. SIGNIFICANT ACCOUNTING POLICIES (continued) New Accounting Pronouncements In May 2011, the FASB issued Accounting Standards Update 2011-04, Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs, (ASU 2011-04). ASU 2011-04 amended ASC 820, Fair Value Measurements and Disclosures, to converge the fair value measurement guidance in US generally accepted accounting principles (GAAP) and International Financial Reporting Standards (IFRSs). Some of the amendments clarify the application of existing fair value measurement requirements, while other amendments change a particular principle in ASC 820. In addition, ASU 2011-04 requires additional fair value disclosures (although certain of these new disclosures will not be required for nonpublic entities). The amendments are to be applied prospectively and are effective forthe December 31, 2012 Plan year. The adoption of ASU 2011-04 did not have a material impact on the Plan’s financial statements. -9- VOLT INFORMATION SCIENCES, INC. SAVINGS PLAN Notes to Financial Statements December 31, 2012 and 2011 NOTE 3. INVESTMENTS The fair value of investments held by the Plan as of December 31, 2012 and 2011 were as follows: Investments at fair value December 31 Common/collective trusts Schwab Managed Retirement 2010 $ $ Schwab Managed Retirement 2020 Schwab Managed Retirement 2030 Schwab Managed Retirement 2040 Schwab Managed Retirement 2050 Schwab Managed Retirement Inc. Morley Stable Value Fund (1) * - Schwab Stable Value Fund (1) - * Mutual funds Alger Small Cap Growth Fund American Beacon Large Cap Value Fund Dreyfus Bond Market Index Inc. Goldman Sachs Mid-Cap Value Fund * * Morgan Stanley Mid Cap Growth Fund Northern Small Cap Value Fund T Rowe Price Growth Stock Fund Thornburg Intl Value R4 * * TIAA Creff S&P 500 Index * * Western Asset Core Plus Port Fund * * Volt Information Sciences, Inc. Common Stock Fund Self-directed accounts Total investments at fair value $ $ *Individual investment representing 5% or more of net assets available for benefits. (1) In February 2012, The Schwab Stable Value Fund assets were transferred into the Morley Stable Value Fund. -10- VOLT INFORMATION SCIENCES, INC. SAVINGS PLAN Notes to Financial Statements December 31, 2012 and 2011 NOTE 3. INVESTMENTS (continued) During the years ended December 31, 2012 and 2011, the Plan’s investments (including investments purchased, sold and held during the year) appreciated (depreciated) in fair value as follows: December 31 Mutual funds $ $ ) Volt Information Sciences, Inc. Common Stock Fund ) Common/collective trusts Net change in fair value $ $ ) NOTE 4. FAIR VALUE MEASUREMENTS Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., exit price). The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets and liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: Level 1: Quoted market prices in active markets for identical assets or liabilities. Level 2: Quoted prices in active markets for similar assets and liabilities, quoted prices for identically similar assets or liabilities in markets that are not active and models for which all significant inputs are observable either directly or indirectly. Level 3: Unobservable inputs reflecting the reporting entity's own assumptions or external inputs for inactive markets. The fair value measurement level of assets and liabilities within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. -11- VOLT INFORMATION SCIENCES, INC. SAVINGS PLAN Notes to Financial Statements December 31, 2012 and 2011 NOTE 4. FAIR VALUE MEASUREMENTS (continued) The following is a description of the valuation methodologies used for assets measured at fair value. Common stocks :Valued at the closing price reported on the active market in which the individual securities are traded. Common/collective trusts: Valued at the net asset value (“NAV”) per unit as reported by the respective funds.NAV is valued either based on the fair values of the underlying investments as determined by quoted market prices or the fair value of the collective trust’s underlying investments as based on information reported by the investment advisor using the audited financial statements of the trust at year-end. Mutual funds and cash equivalents: Valued at the NAV of units held by the Plan as reported on the active market at year-end. There have been no changes in the methodology used to fair value the investments at December 31, 2012 and 2011 and there were no transfers between levels for the year ended December, 31, 2012. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine fair value of certain financial instruments could result in a different fair value measurement at the reporting date. -12- VOLT INFORMATION SCIENCES, INC. SAVINGS PLAN Notes to Financial Statements December 31, 2012 and 2011 NOTE 4. FAIR VALUE MEASUREMENTS (continued) The following table sets forth, by level within the fair value hierarchy, the Plan’s assets at fair value as of December 31, 2012 and December 31, 2011: Assets at Fair Value as of December 31, 2012 Level 1 Level 2 Total Mutual funds U.S. equities $ $
